Citation Nr: 0602891	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
cerebral concussion with organic affective disorder, 
currently rated a 70 percent disabling. 

2.  Entitlement to service connection for a seizure disorder, 
including as a residual of in-service cerebral concussion.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from July 1981 to 
April 1984.

Historically, a December 2001 Board of Veterans' Appeals 
(Board) decision awarded an increased rating of 70 percent 
for residuals of a cerebral concussion with organic affective 
disorder. By a January 2002 implementing rating decision, the 
RO assigned January 20, 1998 as the effective date for that 
70 percent rating.  A June 2002 rating decision granted a 
total rating based upon individual unemployability, effective 
June 15, 2001.

This matter came before the Board on appeal from a September 
2002 rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO), which confirmed a 70 percent evaluation 
for residuals of a cerebral concussion with organic affective 
disorder.

The Board in May 2005 remanded the increased rating issue to 
the RO for certain development including a VA examination.  
The Board then noted that the veteran had also claimed 
entitlement to service connection for a seizure disorder on a 
direct basis, as also due to his in-service cerebral 
concussion.  However, the RO had not yet address the seizure 
disorder claim in a rating action, and hence it had not been 
appealed and was not for appellate review by the Board.  
Hence, the Board was precluded from initial review of this 
matter.  See Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Board concluded that the seizure disorder claim was 
inextricably intertwined with the organic affective disorder 
increased rating claim on appeal, and hence instructed the RO 
to obtain a VA examination addressing the seizure disorder, 
and thereafter issue an initial decision addressing the 
seizure disorder service connection claim, or the issue of 
entitlement to a separate compensable rating based on seizure 
disorder residuals of cerebral concussion.  The Appeals 
Management Center (AMC) developed the organic affective 
disorder and seizure disorder claims by obtaining VA 
examinations addressing the claims, but unfortunately failed 
to issue an initial rating action addressing the seizure 
disorder service connection claim.  Instead, the AMC issued a 
supplemental statement of the case addressing both the 
seizure disorder service connection claim and the organic 
affective disorder increased rating claim.  The veteran is 
entitled to an initial adjudicative determination addressing 
his seizure disorder service connection claim, in part to 
allow him the opportunity to initiate an appeal.  See 
38 C.F.R. § 20.201 (2005) (appeal initiated by claimant's 
submission of a notice of disagreement (NOD) with an RO 
adjudicative determination).  Based on the absence of that 
initial adjudication, the Board remands again for an initial 
adjudication of the seizure disorder claim.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The issue of entitlement 
to service connection for a seizure disorder is thus 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board refers for initial adjudication the issue of 
entitlement to an earlier effective date for a 100 percent 
disability rating, either based on ratings assigned to 
service-connected disabilities, or based on a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran raised 
that claim in the VA Form 9 submitted in July 2004, 
contending that an effective date either should have been 
granted of January 20, 1998, for a 100 percent rating either 
on a schedular basis or based on TDIU.  

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.


FINDINGS OF FACT

The veteran's residuals of a cerebral concussion with organic 
affective disorder are manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
communication, grossly inappropriate behavior, and persistent 
danger of hurting self or others.


CONCLUSION OF LAW

The requirements for a 100 percent schedular rating for 
residuals of a cerebral concussion with organic affective 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
Part 4, 4.130, Diagnostic Code 8045-9327 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This collection of laws 
is generally known as the Veterans Claims Assistance Act 
(VCAA).  

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will instruct veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).

Because the veteran is here granted the complete benefit 
sought on appeal, there is no reasonable possibility that 
additional notice or development will further his claim on 
appeal.  

The Board in its May 2005 remand determined that the seizure 
disorder service connection claim and the residuals of a 
cerebral concussion with organic affective disorder increased 
rating claim were inextricably intertwined.  In essence, 
rating of the organic affective disorder which was the 
subject of appeal was dependent of development of the seizure 
disorder claim.  The AMC did some development of the seizure 
disorder claim, to the extent of obtaining a VA neurological 
evaluation in August 2005 and a further neurological 
consultation, also in August 2005.  It was unclear previously 
whether a rating could be assigned for the service connected 
disorder without adjudication of the service connected issue.  
In view of the action taken below on the increased rating 
claim, it is concluded that the appellant is not prejudiced 
by proceeding to adjudicate the increased rating issue. 

Increased rating for residuals of a cerebral concussion with 
organic affective disorder 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. 4.130, Diagnostic Code 9327, the general 
rating formula for the evaluation of mental disorders to 
include organic mental disorders, a 70 percent rating is 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9327 (2005).       

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The veteran is currently assigned a 70 percent schedular 
evaluation for his residuals of a cerebral concussion with 
organic affective disorder, and contends that an increase to 
a 100 percent schedular evaluation is warranted for this 
disorder.  

The veteran's service history is notable for a marked change 
in functioning and behavior following a motor vehicle 
accident in 1982 with cerebral concussion, with the veteran 
thereafter drinking heavily, and demonstrating impulsiveness, 
insubordination, and destruction of property.  

Recent VA treatment records dated in 2003 through 2006 
including particularly most recent treatment records in 
January 2006, reflect that the veteran suffers from poorly 
controlled behaviors and incapacity to cope with 
environmental stressors inclusive of work-related stress, 
financial stressors, and relationships.  A history of chronic 
unemployment is noted, with the veteran reportedly briefly 
employed in over 40 jobs since separation from service in 
1984, and the veteran recently not even attempting more than 
part-time positions due to incapacity to cope with work 
situations.  The veteran has also exhibited assessed 
dysthymia, and has reported on multiple occasions suicidal 
ideations with specific plans, and made specific statements 
regarding a significant likelihood of future suicide.  Global 
assessments of functioning in recent treatment evaluations 
have varied between 20 percent and 50 percent, with the high 
end of the range only exhibited following inpatient treatment 
or follow up with careful monitoring or administration of 
medications to control symptoms of the veteran's organic 
brain syndrome.  Failure to maintain medication management 
outside a controlled milieu has been a chronic problem 
leading to downward-ranging of global functioning including 
particularly failures of behavior control and increased 
suicidal ideation and intent.  

The veteran was afforded a VA examination in July 2005 to 
address his residuals of a cerebral concussion with organic 
affective disorder.  The examiner reviewed the claims folder, 
and noted the veteran's military and post-military history as 
related to the disorder, including a history of heavy 
drinking for the year following the head injury but not since 
that time.  The examiner noted that the veteran had 
significant memory and frontal lobe function impairments as 
demonstrated by testing.  The veteran's record of appearing 
for treatment and taking of prescribed medication were noted 
to be sporadic and inconsistent, respectively.  He reported 
having at least 40 jobs since service, with his being fired 
due to anger outbursts or his walking off the job.  This 
contrasted markedly with his performance prior to the head 
trauma.  He reported unemployment for the past three years, 
with support by VA disability benefits.  The veteran had only 
one friend and avoided people.  

On examination, he was casually dressed, cooperative, and 
fidgety, with affect dysphoric, labile, and at times tearful.  
Speech was tremulous.  There were no signs of psychosis, and 
the veteran denied current suicidal or homicidal ideation.  
Based on the examination and review of the record, the 
examiner diagnosed an organic affective disorder with poor 
anger control.  The examiner assessed that the veteran was 
completely disabled in both social and occupational 
functioning due to this disorder, and assigned a GAF of 40.  
Current environmental stressors were noted to include chronic 
unemployment and difficulty in relationships.  

Based on the most recent evaluation in July 2005, and its 
consistence with current and prior treatment findings and 
assessments, the Board finds that the preponderance of the 
evidence weighs toward a finding of total occupational and 
social impairment due to gross impairments of communication, 
grossly inappropriate behavior, and persistent danger of 
hurting self or others, all generally associated his organic 
affective disorder and its manifestations in poor anger 
control and associated impaired communication, and loss of 
productive functioning (and demonstrably counter-productive 
functioning) in stressful settings.  Accordingly, the 
preponderance of the evidence warrants a grant of a 100 
percent disability rating for the veteran's residuals of a 
cerebral concussion with organic affective disorder.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 8045-
9326.
ORDER

A 100 percent rating is granted for residuals of a cerebral 
concussion with organic affective disorder, subject to the 
law and regulations governing the payment of monetary awards.


REMAND

As discussed in the introduction, above, the Board here 
remands for the RO to issue an initial rating decision 
addressing the claim of entitlement to service connection for 
a seizure disorder, including as a residual of in-service 
cerebral concussion.  This is required due to the AMC's 
failure to follow the Board's May 2005 remand instruction for 
an RO initial adjudication of this issue.  Stegall v. West, 
11 Vet. App. 268 (1998).  To perfect an appeal, there must be 
a rating, disagreement, a statement of the case and a 
substantive appeal.  To attempt to short circuit the process 
could cause due process prejudice to the appellant.

Accordingly, the case is REMANDED for the following:

The RO should review all the additional 
evidence on file, perform any indicated 
development, and adjudicate in the first 
instance the issue of entitlement to 
service connection for a seizure 
disorder, under all appropriate legal 
theories.  A formal rating action should 
be undertaken, with notice provided in 
accordance with applicable provisions.  
To perfect the appeal, if the claim is 
denied in rating, after notice, timely 
disagreement should be received.  The 
Board intimates no opinion, either legal 
or factual, as to the ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


